OFFICE   OF THE ATTORNEY GENERAL        OF   TEXAS
                            AUSTIN




:Snmablo    ii. I.. Thoarr, iQ+esident
iio.xd cf tiegent
Atdts Teachers ,colleger    of ToFox-
Allao,   Taxar

2ear .iirr




          Tour letter of J
0rri00, roads 08 r0uons:




                        slon to oLeok into this &roup pollay
                         ooqlainte  registered    by tbs. prod-
                        our c0114g0a.   Dr. Zircn iii. hhitloy,
                        t Toxos &at0 Texherr College          at
                      not Batisf~ledwith the favorsblo~raport
                      ag one or his bollerr and hlred e pluntber
                         who diooorersd     that the boiler In ques-
      tloa   was la e rather preoarious         condition.  Dr. il. x.
      Xoreloclc,    ?residmt    of Al KOUJ 5tst.e Teaobers’ Collqa
      at blplno,     sent me a CO?J of a letter Monday which 380
      realed    thet 3!~insgeotlon      scrvica had not been a&tQS@Elt!ler
      eatkiiaatorg.
      *You zay be Interested    to loclrn that tb4
Cezieral Inauranco C0ai,iany of ,:zarica has subsltted
a 3rosd 9ors polIc7 at 8. sao,ller rrte than we are
now ohrlxgad by the %rtford     Coa?an7, even though
this latter  Coa?ahy IS 1I:iited In Its proteCtIon,
aud in a great .no~y instacces,    .Lheir deductibles
would xuke It Is~osslblo    for us to zvoover losses
razglng under ~l,OOO.GG In some oases and uober
3500.00 In many othora.
      ‘This matter wasdlsouased   wlth Judge     Zeaver H.
3akor on sy reoeht trig to Austin, and his       letter  re-
ceived today, states that his Uepsrt.r.tat*s     appraIsa1
of the General Insurmc4    Coa?aoy oi Aerloa      Indioates
the cosgauy le solvent and reliable .~ In f     Ict, Is one
-t the outstanding  oom~anios In our tuition.
       *Judge &ker suggested thnt before treriatarrlng
this Insuranoo to the General Iosurauoe Company OS
&erioa,     that I ‘ascertsta whether or not tha BoarU
of Alegents has the authority     to pay the prasluu!.
This question was Introduced due to Locate Cococrrent
iiesolutlon   No. 3, kots of the 31th ;eglslsture,     Ssooad
Called &ssIon,     Whlqh 1~ 4ifeot,   prohlblts  the purohise
or fire inwroaoo      upon buIldIuge and contants belong-
Isg to the Xste aud Its ~rarlous InstltutIons,        exoa?t
the Unlvereltg    of Texas aad Its braaohos.
       *Bowever, Zud&e Sellers,   this policy 1s temcd
‘3oIler   5xplosIon and i:ersonsl LIabIlIty   Inaurauce*
rather than rlre Insurance protection      on our buildings,
aad since the policy was issued February 13, 1943, Sor
a serlod or threo years acd preslun payuents hare el-
ready been made, It seem?. tirrt it would be parziIssIbl4
ror the 3o.zd to have the above polloy oauoelled,        uu-
earned promims retusded,      and 91&a the >roteotlon     wlth
ths General lnsuranoe Co!npaBy of knerloa.
      4”Zhe preniuns 011 the hrtford Steam BoIl4r policies
for limited coverage for a three ytnr terzn are trl.,SSS.SO,
whllo the Bread Fona policy subaiitted by the General In-
mrai?c4 Companyof Anerioa mounts to $1,555.00,     whioh,
as you will observe,   gives us greater proteotlon for a
s.miler  9resIusi.
                                                                         -.
                                                                               120
iIoaorJble   ii. L. I'hom.s,, k:ee   3




            "It la zuy reaomendatlon,       since the present
      protection    is ln3d.equat.e at euch a hi& rate and
      nenlce     hei not been satisfactory,      thnt thlu busl-
      nee8 be transterred     to the General insurance Corn-
      pany oi .&aerica, and I would like to asaertaln         lf
      there 1s any r&awn why thi8 azy not be done.”


           The first matter taatthl8    departmit  m8t deter.ol?le
ln order to anmer your quhtlon      18 whather the said Te-1ahers
i;ollege8 hive the authority  in the ilrrt  place to take out and
hold suoh lneuranoe polioler   on their hollers.
             In Opinion No. O-1100 issued from this          de?art?ent in
1939 to 0. pu, Stake8, Cashier,          Tera8 Prison   System, it wa8 held,
mng   other things, a8 follow8:

              WTh18 otiloe    on February   14, 1939, in Opinlqn
       No. O-201, held that the State 3okerd of %althwas
       unautharlzed     to h8UrO iitat.0~ property ln it8 po88e8-
      -8lon~agnln8t     1088 by fire unlees a 8peOifiO approi
       prlatlon   hsd been aade for that parpose.-         Thl8 opl,nlon
       wa8 hottoaed upon the projxmltlon         thst the Le&lslgture
       bud ln demte~conourrent        Resolntlon    Xo. 3, passed at
       the sqoond oelled      cession of the 37th i4gidlature,       de-
      'olrred   lt to *be the rlied policy oi this atate to
       carry it8 o%n lmiir?nce       upon pub110 buildhI&      and eoa-
       teht8, and that no lnauriurce pollcleo         shall be taken
       Out upon any Of the pub110 bulldln.~          and Content8
       thereof l * ** Oplnlon No. O-842, dated lda: 25;1939,
       hold8 that the Comnl8elonor'of         Agriculture   ha8 no au-
       thority,   in the absence oi a 8pSCiriO appropriation           for
       8uoh pWpo8e, to pay the preeium on a fire or casualty
       in8UranOe polloy      188Ued on oertaln liv88toOk owned by
       the Aate.       An atallrrble  lrpeoltlo approprletlonto       pay
       the'premiua on any kind .or a polloy isoubd in favor.
       Of the State uould araoant to a Irubrequent deoleratlon
       of p01log by the Leglrlature        end would, to thst extent,
       repeal the plfog       announoed by the l98OiUtiOn above
       referred   to.*
Eonoroblo fl.L. Thomas, P%e 4




          In Oplnloa Xo; O-l81 lroaod Ey tbir d0pUtmat  ha
1939 to thi Honorable Oeo. H. Sheppard, Coovtrollerof Publio
ioOoUnt8, it Wa8 held thntt,
         ..
                 We are not herelzkdeolarlngthe purpose8 for
            whloh a departamnt   mny expend lta ooatlngeat   ttUId8,
            but in the amtter 0r inrunmo      rlaoe the polloy 0r
            the State ha8 b een  lxpreoeed bf th0 &gi8latwO, we
            do hold that   in the abaeace ot'e rp0oltlo lpproprla-
            tlon for tbat purpo8e, you ue not aathorlsedto
            i88ue *arrange ror the p4fsbat af inrurano* prehlaa8.*

                     In Oplnlon MO; O-3000 to the Eonocable II.- A. Tu&er ,
deoretary,            Board 0r hgsnt8,  State ~‘te.zio~m Collegrr, of datr
~r8brI&rl       6,     1941;   8   OO?y   Of   8&I-       b&g   rtt8ab6   hf?Pm,   it   Wa8   .
held:


                  *Thlr drpsrtiwmt  ha8 repeatebl~   ma  that no
            iamranoe polloler rhall be taken oat upon an7 ot
            the pub110 4a11dlo~    Oi f&l8  State, uor upon the
            .oontsntrtharrof. Tk r8mon for thlr holdlo& 18
            etated .lnour OplnlomBo. O-164 ad 0401,       ooplrr
            or rhloh are lnolo8ea tar four lnforme~lon~thsm-
            rare, you are advl8ed that the preafum ror     rlre
            lnouranoe,  or boller lnouranoe oanaot '%epa      out
            of the loos1 oollege rund or aol other fUd# mm
            the oolleger.*
                                                      .
              Upon Oereiui ln8peotlon~olC the approprlatlonbill in
 regard    to raoh eolkger a8 named hereln for,the ye&k beginning
 Septeder     1, 190 aud ending aogo8t  31,. 1946, 41 oontslned la
 the    Oeaeral and Bpeoial Law? Of Texao, hot8 o? the 48th Leglr- .
 l&we, Regulkr Samloa,‘we       find oo rpeolflo~approgrlatlontar
  the porpoee of pay1n.gholler lnauranee premiaw or perroaal
 llablllty lanruranoe promlaa8. Therrrore      thlr department mist
 agala hold that a0 ruoh ia8urmOe poileje8 rhall be takea out
 by the Tersr Stetr Teaobr8 College8 ln qaentlon.
                                                                                               i




          Wo will not here 60 into the sabJeot'a8to what
aotual beueiitr 8uoh'oollegor of the State would derive irom
8uoh polloler, ii ailowed to hold 9a,sm,a8 we do not hare the
laouraaoe polloles in Que8tloa berore u8 iOr Iarpeotloa. ROW-
ever, we rlU rd8r yoa, ror jour owlslnformdlon, a8 to tho
worth of 8aaa to Oplalon Ho. O-llO0, part8  oi rhlch le q uo ted
herelrkbovo,,and. to a sopp1eAeo.tto #aid oplnlo~, eople8 id
uhloh a r e’
          lttaohd hereto.
               I& .tleu    oi our   tulin6           hereindove,           it 18 obvloar
thi+..aOt   ha?&5     &+Or$t~         t0 take    and hold the.flirt polIor
                                                       oht.
$I% qUb8tiO@4     8&d   OOu8gl8        r Oa l(
                                             UOt
                                               Lh r vo
                                                     ltithorlt~ t0 Oh8060
to lnotheP~pol10~of.             9 dlrruont OOLI@BQ~inmrIa& the 8%~
rubjoct    matter.
                             .
          Sn. @grd  .to JOU~ troublba ia obt9Inlng proper in-
.pbOtiOXlOf the bOilW8 ti SdOr'fM l6aio t0 the 8Uppl8SlOnt
to ouz Oplaloo llo.O-&O,    la uhlo attention li,oalle6 to tho
raot that the’tabes Comml8916nerot Terar'lr ohnrgedylth the
rO8J?Ontibfiitt       Of   haVla6   all          bOilqr8      ti   TOX&8   Uqaootod at
oortala    bh88      or intorvel8, 8nd lw8 know or ao.roaron r4 that,
Uep’ertaent       8hoUld not. properly ino sot t&o Stato boilrr8 in the
8am  aanner that bolleN0r all prfrata lndlrlducr38    are b-
8peoteb." &ad do     to Opinion No. O-3000, ,a whloh it V88
hold %ith reioz%nOi to ..eo8t8 inoldent to $ha irr#prOtlOn of
boll8r8, it 19 OUTopinion that   the 8aae aay b.ji?dd by the
yarlour OOU0608.-
              Ia OpinionYo. O=ll5+, a sopr or mm& being i&xohed
heroto, it VI89hold, in regud TV th0 TeI98 Ptil8OaSJ'8tem,that
th0 itea      0r expenro lnourred la tha lmp ma t or luthorlzed
pw8on8   to.lnrpoot the bollere of tha 878  Y em my be paid out of
tho genarel au port end malntatinoo or aontlngant lx ~p mr item
                                                             o
0r the rpptipr    fetloa. We 8oe ao realon jfhythis 8houLd riot
apply  ln mgati.to the TtihU8 Ooll0g09.1~ qlbi8tloa.
              xn r:Cgrrd to. your iotter                   of Fohruat7      3, 1944, &I&
                                                                                       whloh
you inquire farther in thl8 *tter a8 iollow8r

            -Ir moo flad that we UO not have tlw aubborlty
       to Q&Y ror th~lrpremiaa, I 8s roadaria& if wo oaa
       otnoel the exlstin pal10 9nd reOoler'on"a 8hort-
       tern PatO ba8i8. #hlr pofloywill huglo ~beon in
       ror& ono year Pebyt     8th and war purohamd  on a
       three year      bi3810..              *
     Honor~ble~R. L. ThorPar,prge'd




     .YO will &v8 te quoteyou the general~milerof law lpp1faable
     to 8uoh polloio~ and, to al6 your detsrulnatfanof thlr problca,-
     give qur opinion nsaorrtifly oirowarlkd   br our ‘&ok of per-
     tlneot faots.
                     ln Volume g4, Totar Jurlrprudonoe,on page 749,                    it
     18   aaid    thatz
                                                                                   :
                     *Property and llqbility   inruranoe goliole8
             urually    oootaln provirionr   rolatlng to their re-
             iolrriotior aaaarUatlon by ,ofthdrparty,                  dqma-
             dot&~upon arrtala oonilitionh"


                     on page 951 or raid VolurruB1 'Pbs,Jar.,.It ray88

                  -A8 a gearral rule, a poll07 of inrurapoo  .
             say Ia ornorllad by'mutaal agreooent.ofthe par-
             tier, ln6agrnWntly or the teras.or tb    aontraat,
             and notrlthrtandinga rtandard poliay provl8ioa
             for eaaae1latlonrttsr aotioa, although ,tohave
             thi8 ltieot the rind8 ot the part188 mast have
             mot on oanaiUatlo.oa.~
                  . .
               ias 8& no tiason        kiy,   ,pllder    eomi
                                                         the     or
                                                             provlrionr
     oi thr next above ret out        rUlO6   01 &au, fou
                                                       uoald not be al-
     lowed to canoe1 th8 poliaf        or poliolep~andrcoavrsrany luah
     part or the premium aa 18        unmrnad.   .
                     ~Boplig tilr full; adviser         you   a8 to   all   yoirr quer-
     tlons       oa this ~rub#aaf,’we are

                                                              Tours   vorr truly




..


                                                                             A88lrtant